DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered. 


Response to Amendment
The Amendment filed on 10/11/2021 has been entered.
 Claim 1 is amended. Claims 1 and 3-26 are pending in the application. Claims 2, 27 and 28 are canceled.

Examiner comment
Claims 3 and 4 depending on claim 2 which is canceled. Examiner for examining purpose considering these claims are now depending on claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-7, 9-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adelstein et al. (U.S. Pub. 2009/0288164) hereinafter referred to as Adelstein in view of Kaasten et al. (U.S. Pub. 2006/0200466) hereinafter referred to as Kaasten and further in view of Murayama et al. (U.S. Pub. 2015/0281292) hereinafter Murayama.

Regarding claim 1, Adelstein teaches, a method of examining digital forensic data using a viewer computer comprising a memory and a processor (Adelstein; figs. 19a and 19b; client device with memory 232a and XSLT processor; paragraphs 134 and 150), the digital forensic data extracted from at least one target device by a forensic data retrieval application (Adelstein; fig. 3; client device retrieve forensic data from 
providing a forensic data investigation application to the viewer computer (Adelstein; forensic device 12 allows user to access target device to acquire and analyze evidence that may be stored on target device; paragraph 59); 
receiving, at the viewer computer, a data collection generated by the forensic data retrieval application, the data collection comprising a plurality of data items extracted from the at least one target device (Adelstein; fig. 4; user acquire evidence data from target device and store in evidence database 36 and analyze the multiple types of data using analysis tools; paragraph 70); 
formatting, at a processor of the viewer computer, the plurality of data items according to a first display type to generate a plurality of displayed data items (Adelstein;  after acquiring data from target device, forensic device normalizing acquire data and converts to a standard format; paragraphs 12 and 70); 
generating, at the processor of the viewer computer, a user interface comprising the plurality of displayed data items in the first display type (Adelstein; fig. 9; investigator using a software tools to filter collected evidence data; paragraph 15, and as shown in figure 9, user may use in user interface a different tab (96A-96B) to analyze data on forensic device 12; paragraph 92);  and 
displaying, at a display device of the viewer computer, the user interface (Adelstein; fig. 9; as shown in figure 9, user interface 90 where user interact with evidence data to display on forensic device 12; paragraph 90). 
Adelstein does not teach expressly,
Serial. No. 15/456,649 (BE224.105363)Response to Office Action dated September 2, 2020formatting, at the processor of the viewer computer, the one or more related data artifacts, corresponding to the one or more related data items, according to a selected format; 
re-generating, at the processor of the viewer computer, the user interface to comprise the one or more related data artifact in the selected format; and 
displaying, at the display device of the viewer computer, the modified user interface.
However, Kaasten teaches,
Serial. No. 15/456,649 (BE224.105363)Response to Office Action dated September 2, 2020formatting, at the processor of the viewer computer, the one or more related data artifacts, corresponding to the one or more related data items, according to a selected format (Kaasten; fig. 13; interface provided to format display documents by options e.g., “stack by author” option 783, and a “stack by a user” option 784. The selection box SB is shown to be around the “stack by author” option 783” and user may select the stack by author; paragraph 114, further,  as shown in figures 32-33, user change the category to “All authors” find a particular documents under selected author; paragraphs 145-146); 
re-generating, at the processor of the viewer computer, the user interface to comprise the one or more related data artifact in the selected format (Kaasten; fig. 14; as user select “stack by Author”, presentation displays documents by authors; paragraph 115); and 
displaying, at the display device of the viewer computer, the modified user interface (Kaasten; fig. 14; displaying all the documents by authors; paragraph 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Kaasten’s technique of filtering and organizing files and folders to modify managing forensic data of Adelstein. The motivation for doing so would have been to manipulate the documents for efficiently organizing items to improve presentation.

Adelstein and Kaasten do not teach expressly,
receiving, from a user input device at the viewer computer, a context switch input associated with a data item of the plurality of data items, the context switch input being a user selection of the data item, the context switch corresponding to a second display type; {8434975: }Page 2 of 14PATENT Serial. No. 15/456,649 (BE224.105363) Response to Office Action dated January 6, 2021 
in response to receiving the context switch input, automatically, determining, at the processor, a selected data artifact corresponding to and generated from the selected data item; 
determining, by the processor, a selected attribute associated with the selected data artifact; 
identifying, by the processor, one or more related data items, wherein each of the one or more related data items comprises a related data artifact being associated with at least one related attribute matching the selected attribute, the one or more related data items being separate from the selected data item; 
However, Murayama teaches,
receiving, from a user input device at the viewer computer, a context switch input associated with a data item of the plurality of data items (Murayama; as shown in figure 8, list of files with tabular view 805 and user can input file type 840 where user can filter desire data file and dock in 815; paragraphs 79-80), the context switch input being a user selection of the data item, the context switch corresponding to a second display type (Murayama; as illustrates in figure 8, user make a selection of desire file type of data item or filter by attributes 820 (e.g., dates) or creator name 850 and searched file dock in 815; paragraphs 79-80); {8434975: }Page 2 of 14PATENT Serial. No. 15/456,649 (BE224.105363) Response to Office Action dated January 6, 2021 
in response to receiving the context switch input, automatically, determining, at the processor, a selected data artifact corresponding to and generated from the selected data item (Murayama; as shown in figure 8, list of files with tabular view 805 and user can input file type 840 where user can filter desire data file generated from tabular view 805 and dock in 815; paragraphs 79-80); 
determining, by the processor, a selected attribute associated with the selected data artifact (Murayama; as illustrates in figure 8, user make a selection of desire file type of data item or filter by attributes 820 (e.g., dates) or creator name 850) to discover file and display in dock area 815; paragraphs 79-80); 
identifying, by the processor, one or more related data items, wherein each of the one or more related data items comprises a related data artifact being associated with at least one related attribute matching the selected attribute, the one or more related data items being separate from the selected data item (Murayama;  as shown in figure 8, user filter to searched desire file by selecting a file type 840, 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Murayami’s technique of select type of file or other attributes parameter and display search files to modify managing forensic data and filtering and organizing files and folders of Adelstein and Kaasten. The motivation for doing so would have been to efficiently and quickly search desire data from a large amount of content and quick retrieval of search information performed in one simple user-friendly interface.

Regarding claim 3, Adelstein, Kaasten and Murayama teach all of the claim 1. Adelstein further teaches,
wherein the first display type is one of a filesystem display type, a registry view display type and a database view display type (Adelstein; user can access target device and acquired data that includes log files and log files includes system event log, application event log, security event log, web server log files, Unix SYSLOG files, mail log files, accounting log files, and router flow log files, and other files that maintain a list of operations performed by target computing device (examiner interpreted accounting log files as filesystem display type); paragraph 72). 


Regarding claim 4
wherein the selected presentation format is selected based on the at least one related data artifact (Kaasten; fig. 14; as user select “stack by Author”, presentation displays documents by authors; paragraph 115).

Regarding claim 5, Adelstein, Kaasten and Murayama teach all of the claim 1. Murayama further teaches, wherein the second display type is an artifact view display (Murayama; as shown in figure 8, user make a selection to file type 840, creator  850 or dates filtering from 820 and searched items display in dock 815; paragraphs 79-80).

Regarding claim 6, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
wherein the selected presentation format is selected based on the at least one related data item (Kaasten; fig. 14; as user select “stack by Author”, presentation displays documents by authors; paragraph 115).

Regarding claim 7, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
receiving, from the user input device of the viewer computer, at least one filter input of the user interface (Kaasten; fig. 25; as shown in figure 25, user input filter “abc” in filter by field; paragraph 130); 
filtering, at the processor of the viewer computer, the plurality of displayed data artifacts based on the at least one filter input (Kaasten; fig. 25; as shown in figure 
displaying an active filter indication to indicate that the plurality of displayed data artifacts is filtered based on the at least one filter input (Kaasten; fig. 25; as shown in figure 25, user input filter “abc” in filter by field; paragraph 130).

Regarding claim 9, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
wherein the at least one filter input is received via at least one of a filter dialog, a navigation view selection and a main view selection (Kaasten; fig. 25; as shown in figure 25, user input filter “abc” in filter by field, results displays with inputted filter; paragraph 130).

Regarding claim 10, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
wherein the user interface comprises a navigation view (Kaasten; fig. 21; as shown in figure 21, navigation view where user select categories and input filter; paragraph 123).

Regarding claim 11, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
wherein in the filesystem display type, the navigation view comprises a filesystem hierarchy selectable via the user interface to filter the displayed data items 

Regarding claim 12, Adelstein, Kaasten and Murayama teach all of the claim 1. Adelstein further teaches,
wherein in the registry view display type, the navigation view comprises a registry tree, the registry tree selectable via the user interface to filter the displayed data items according to a selected registry tree element (Adelstein; user can access target device and acquired data that includes log files and log files includes system event log, application event log, security event log, web server log files, Unix SYSLOG files, mail log files, accounting log files, and router flow log files, and other files that maintain a list of operations performed by target computing device; paragraph 72).

Regarding claim 13, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
wherein in the database display type, the navigation view comprises a filesystem structure with a database data item selected, the selection of the database data item causing the viewer computer to filter the displayed data items according to the selected database data item (Kaasten; figs. 24 and 25; as shown in figure 24, user enter “AB” in filter input box and results displays corresponding to the filter, 

Regarding claim 14, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
wherein in the artifact view display type, the navigation view comprises a plurality of artifact categories, the plurality of artifact categories selectable via the user interface to filter the displayed data items according to a selected artifact category (Kaasten; figure 18 depicted that user select item category to displays all the folders; paragraph 119, further, as shown in figure 25, user input filter “abc” in filter by field, results displays with inputted filter; paragraph 130).

Regarding claim 15, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
wherein the user interface comprises a main view to display the plurality of data items (Kaasten; fig. 17; as user select “All folders”, in main view displays filders 651-655; paragraph 119).

Regarding claim 16, Adelstein, Kaasten and Murayama teach all of the claim 1. Adelstein further teaches,
wherein the main view displays the plurality of displayed data items in one of a column detail format and a row detail format (Adelstein; fig. 23 shown displays 

Regarding claim 20, Adelstein, Kaasten and Murayama teach all of the claim 1. Kaasten further teaches,
wherein the main view displays the plurality of displayed data items in a thumbnail format (Kaasten; fig. 12; main view display documents as icon presentation and user can arrange icons by selection menu 762; paragraph 113).

Regarding claim 21, Adelstein, Kaasten and Murayama teach all of the claim 1. Adelstein further teaches,
wherein the user interface comprises a detail view (Adelstein; figure 13A displays detail information includes process name, ID, owner/context, command line, priority, start time, memory usage, and different times, e.g., user, kernel, and elapsed; paragraph 105).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adelstein et al. (US Pub. 2009/0288164) hereinafter referred to as Adelstein in view of Kaasten et al. (US Pub. 2006/0200466) hereinafter referred to as Kaasten and further in view of Murayama et al. (U.S. Pub. 2015/0281292) hereinafter Murayama as applied to claim 7 above, and further in view of Folting et al. (US Pub. 2009/0313268) hereinafter referred to as Folting.

Regarding claim 8 Adelstein, Kaasten and Murayama teach all of the claim 7. Adelstein, Kaasten and Murayama do not teach expressly,
wherein the active filter indication is a shading of the filter dialog.
However, Folting teaches,
wherein the active filter indication is a shading of the filter dialog (Folting; fig. 5A; filter control module determines that filter data for elements 508-1 for “Australia” and filter interface module changes the visual indicator from 302-3 to visual indicator 302-1 (i.e. grayed out indicate that filter selected and active); paragraph 73).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Folting’s technique of displaying selected item with visual indicator to modify managing forensic data and filtering and organizing files and folders, and select type of file or other attributes parameter and display search files of Adelstein, Kaasten and Murayama.  The motivation for doing so would have been to improve user interface to display visual indicator of applied filter for user to see the displayed content with or without filter.




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adelstein et al. (U.S. Pub. 2009/0288164) hereinafter referred to as Adelstein in view of Kaasten et al. (U.S. Pub. 2006/0200466) hereinafter referred to as Kaasten and further in view of  as applied to claim 15 above, and further in view of Cheng et al. (US Pub. 2006/0090137) hereinafter referred to as Cheng.

Regarding claim 17, Adelstein, Kaasten and Murayama teach all of the claim 15. Adelstein, Kaasten and Murayama do not teach expressly,
wherein the main view displays the plurality of displayed data items in a chat thread format.
However, Cheng teaches,
wherein the main view displays the plurality of displayed data items in a chat thread format (Cheng; fig. 2 display multiple chat views where chat can be display on canvas view 130 (main view to view chat data); paragraph 21).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Cheng’s technique of displaying multiple chat view on canvas view to modify managing forensic data and filtering and organizing files and folders, and select type of file or other attributes parameter and display search files of Adelstein, Kaasten and Murayama.  The motivation for doing so would have been to multiple conversations conducted simultaneously for user to discuss multiple topics with different participant in chat conversations.




Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adelstein et al. (U.S. Pub. 2009/0288164) hereinafter referred to as Adelstein in view of Kaasten et al. (U.S. Pub. 2006/0200466) hereinafter referred to as Kaasten and further  as applied to claim 15 above, and further in view of Fugitt et al. (US Pub. 2007/0245238) hereinafter referred to as Fugitt.

Regarding claim 18, Adelstein, Kaasten and Murayama teach all of the claim 15. Adelstein, Kaasten and Murayama do not teach expressly,
wherein the main view displays the plurality of displayed data items in a timeline format.
However, Fugitt teaches,
wherein the main view displays the plurality of displayed data items in a timeline format (Fugitt; fig. 21; display data on a timeline 2104; paragraph 152).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Fugitt’s technique of displaying items on timeline and map to modify managing forensic data and filtering and organizing files and folders, and select type of file or other attributes parameter and display search files of Adelstein, Kaasten and Murayama.  The motivation for doing so would have been for better presentation view for data in timeline format for user to see the relationship between the data and timeline.

Regarding claim 19, Adelstein, Kaasten and Murayama teaches all of the claim 1. Adelstein, Kaasten and Murayama do not teach expressly,
wherein the main view displays the plurality of displayed data items in a map presentation format.

wherein the main view displays the plurality of displayed data items in a map presentation format (Fugitt; fig. 21; display data on a map 2106, a pie chart 2108 and bar chart 2110 and they all linked together; paragraph 152).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Fugitt’s technique of displaying items on timeline and map to modify managing forensic data and filtering and organizing files and folders, and select type of file or other attributes parameter and display search files of Adelstein, Kaasten and Murayama.  The motivation for doing so would have been for better presentation view for data in timeline format for user to see the relationship between the data and timeline. 



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Adelstein et al. (U.S. Pub. 2009/0288164) hereinafter referred to as Adelstein in view of Kaasten et al. (U.S. Pub. 2006/0200466) hereinafter referred to as Kaasten and further in view of Murayama et al. (U.S. Pub. 2015/0281292) hereinafter Murayama as applied to claim 1 above, and further in view of Himes et al. (US Pub. 2011/0219325) hereinafter referred to as Himes.

Regarding claim 22, Adelstein, Kaasten and Murayama teaches all of the claim 1. Adelstein, Kaasten and Murayama do not teach expressly,
wherein the user interface comprises an annotation view.

wherein the user interface comprises an annotation view (Himes; fig. 5; window 104 display plurality of annotations; paragraph 74).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Himes’s technique of displaying annotations on user interface to modify managing forensic data and filtering and organizing files and folders, and select type of file or other attributes parameter and display search files of Adelstein, Kaasten and Murayama.  The motivation for doing so would have been for user to easily keep track of the annotation to which the visual display corresponds.




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Adelstein et al. (U.S. Pub. 2009/0288164) hereinafter referred to as Adelstein in view of Kaasten et al. (U.S. Pub. 2006/0200466) hereinafter referred to as Kaasten and further in view of Murayama et al. (U.S. Pub. 2015/0281292) hereinafter Murayama as applied to claim 1 above, and further in view of Karpoff et al. (US Pub. 2014/0038158) hereinafter referred to as Karpoff.

Regarding claim 23, Adelstein, Kaasten and Murayama teaches all of the claim 1. Adelstein, Kaasten and Murayama do not teach expressly,
wherein the user interface comprises a profile view.
However, Karpoff teaches,
wherein the user interface comprises a profile view (Karpoff; fig. 9; user select a user name from window 940 to select user 920 to view users profile display in content 905; paragraph 101).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Karpoff’s technique of displaying profile to modify managing forensic data and filtering and organizing files and folders, and select type of file or other attributes parameter and display search files of Adelstein, Kaasten and Murayama. The motivation for doing so would have been for efficiently select a desire accurate item from user profile information regarding the user.



Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Adelstein et al. (U.S. Pub. 2009/0288164) hereinafter referred to as Adelstein in view of Kaasten et al. (U.S. Pub. 2006/0200466) hereinafter referred to as Kaasten and further in view of Murayama et al. (U.S. Pub. 2015/0281292) hereinafter Murayama as applied to claim 1 above, and further in view of Meier et al. (US Pub. 2012/0174027) hereinafter referred to as Meier.

Regarding claim 24, Adelstein, Kaasten and Murayama teaches all of the claim 1. Adelstein, Kaasten and Murayama do not teach expressly,
receiving a report command via a report element of the user interface; 
generating a report based on at least one of the plurality of displayed data artifacts; and 
storing the report in a storage device of the viewer computer.
However, Meier teaches,
receiving a report command via a report element of the user interface (fig. 3; Meier; user using action control 360 to manipulate report; paragraph 25); 
generating a report based on at least one of the plurality of displayed data artifacts (Meier; figure 3 displays series of report paragraph 25, further as shown in figure 5, display generated report of trend data of series of reports; paragraph 27); and 
storing the report in a storage device of the viewer computer (Meier; report server 70 store report; paragraph 17, further client computer includes mass storage device 14 for storing client application; paragraph 22).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Meier’s technique of generate and store report to modify managing forensic data and filtering and organizing files and folders, and select type of file or other attributes parameter and display search files of Adelstein, Kaasten and Murayama.  The motivation for doing so would have been for displaying and analyzing report to improve business management process to view generated report.

Regarding claim 25, Adelstein, Kaasten, Murayama and Meier teach all of the claim 24.  Meier further teaches,
wherein generating the report is based further on a current configuration of the user interface (Meier; fig. 4; as displayed report image 430 where client .





Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Adelstein et al. (U.S. Pub. 2009/0288164) hereinafter referred to as Adelstein in view of Kaasten et al. (U.S. Pub. 2006/0200466) hereinafter referred to as Kaasten and further in view of Murayama et al. (U.S. Pub. 2015/0281292) hereinafter Murayama and further in view of Meier et al. (US Pub. 2012/0174027) hereinafter referred to as Meier as applied to claim 24 above, and further in view of Lal et al. (US Pub. 2005/0253874) hereinafter referred to as Lal.

Regarding claim 26, Adelstein, Kaasten, Murayama and Meier teach all of the claim 24. Adelstein, Kaasten, Murayama and Meier do not teach expressly,
prior to receiving the report command, receiving, from a user input device of the viewer computer, a selection of the at least one of the plurality of displayed data artifacts via the user interface.
However, Lal teaches,
prior to receiving the report command, receiving, from a user input device of the viewer computer, a selection of the at least one of the plurality of displayed data artifacts via the user interface (Lal; fig. 4; user can select the what type report 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Lal’s technique of generate and store report to modify managing forensic data and filtering and organizing files and folders, and select type of file or other attributes parameter and display search files, and selected file display with menu to perform plurality of tasks and store report of Adelstein, Kaasten, Murayama and Meier. The motivation for doing so would have been for displaying and analyzing report to improve business management process to view generated report.


Response to Arguments

In the remarks pages 11-13, applicant argued that the combination of Petri and Moore fails to disclose the feature of "determining at the processor, a selected data artifact corresponding to the selected data item", also, "determining, by the processor a selected attribute associated with the selected data artifact" and "identifying, by the processor, one or more related data items, wherein each of the one or more related data items comprises a related data artifact being associated with at least one related attribute matching the selected attribute, the one or more related data items being separate from the selected data" and “the context switch input being a user selection of a data item” as recited independent claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Haynes et al. (US 2005/0114305 A1) teaches select file to filter the display of files in window ([0019 fig. 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143